



EXHIBIT 10.45
REAFFIRMATION, JOINDER AND SECOND AMENDMENT TO
MASTER CREDIT FACILITY AGREEMENT
This REAFFIRMATION, JOINDER AND SECOND AMENDMENT TO MASTER CREDIT FACILITY
AGREEMENT (this “Amendment”) is made as of October 26, 2017 (“Effective Date”),
by and among (i) the entities identified as Original Borrower set forth on
Schedule I attached hereto (individually and collectively, “Original Borrower”);
(ii) the entities identified as Additional Borrower set forth on Schedule II
attached hereto (individually and collectively, “Additional Borrower”; together
with Original Borrower, “Borrower”); (iii) KEYBANK NATIONAL ASSOCIATION, a
national banking association (“Lender”); and (iv) FANNIE MAE, the corporation
duly organized under the Federal National Mortgage Association Charter Act, as
amended, 12 U.S.C. §1716 et seq. and duly organized and existing under the laws
of the United States (“Fannie Mae”).
RECITALS
A.    Original Borrower and Lender are parties to that certain Master Credit
Facility Agreement dated as of October 31, 2016 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Master Agreement”).
B.    All of Lender’s right, title and interest in the Master Agreement and the
Loan Documents executed in connection with the Master Agreement or the
transactions contemplated by the Master Agreement have been assigned to Fannie
Mae pursuant to that certain Assignment of Master Credit Facility Agreement and
Other Loan Documents, dated as of October 31, 2016 (the “Assignment”). Fannie
Mae has not assumed (i) any of the obligations of Lender to make Future Advances
(once an agreement is made for Lender to make a Future Advance) under the Master
Agreement or (ii) any of the obligations of Lender which are servicing
obligations delegated to Lender as servicer of the Advances. Fannie Mae has
designated Lender as the servicer of the Advances contemplated by the Master
Agreement.
C.    Borrower has requested that Lender make a Future Advance pursuant to the
Master Agreement and that the Mortgaged Properties set forth on Schedule III
attached hereto (individually and collectively, the “Additional Mortgaged
Property”) be added to the Collateral Pool.
D.    Additional Borrower desires to join into the Master Agreement as if it
were an Original Borrower thereunder, subject to certain exclusions and
exceptions set forth herein.
E.    The parties are executing this Amendment pursuant to the Master Agreement
to reflect (i) the making of a Future Advance by Lender in the amount of
$84,031,000 pursuant to Section 2.02(c)(2)(B) (Making Advances) of the Master
Agreement (the “Future Advance”); (ii) the joinder of Additional Borrower into
the Master Agreement and other Loan Documents (excluding the $30,000,000
Variable Note evidencing the Initial Advance and executed and delivered by
Original Borrower on the Initial Effective Date and the $28,677,000 Multifamily
Note evidencing


Reaffirmation, Joinder and Second Amendment to Master Credit Facility Agreement
 
1
HTI/KeyBank (Addition of 6)
 
 




--------------------------------------------------------------------------------





a Future Advance and executed and delivered by Original Borrower on April 26,
2017 (together, the “Existing Note”)) as if it were an Original Borrower
thereunder, (iii) the addition of the Additional Mortgaged Property to the
Collateral Pool, and (iv) the modification of certain terms and provisions of
the Master Agreement, all as more particularly set forth herein.
NOW, THEREFORE, the parties hereto, in consideration of the mutual promises and
agreements contained in this Amendment and the Master Agreement, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, hereby agree as follows:
Section 1.Recitals. The recitals set forth above are incorporated herein by
reference as if fully set forth in the body of this Amendment.
Section 2.Future Advance. In connection with this Amendment, Lender is making a
Future Advance to Borrower in the amount of $84,031,000.
Section 3.Addition of Additional Mortgaged Properties. The Additional Mortgaged
Property is hereby added to the Collateral Pool under the Master Agreement.
Section 4.Joinder. Additional Borrower hereby joins the Master Agreement and
Loan Documents (excluding the Security Instruments delivered by Original
Borrower (as the same may be amended, restated, supplemented, or otherwise
modified from time to time)) as if it were an Original Borrower thereunder.
Borrower agrees that all references to “Borrower” in the Loan Documents
(including, but not limited to, the Master Agreement and the Note, but excluding
the Security Instruments delivered by Original Borrower (as the same may be
amended, restated, supplemented, or otherwise modified from time to time)) shall
be deemed to include Additional Borrower and Original Borrower (except that
Additional Borrower is not hereby included in any reference in any Loan Document
to the “Borrower” as mortgagor or borrower under the Security Instruments
delivered by Original Borrower or any amendments, restatements, supplements or
modifications thereof), and all references to “Mortgaged Property” in the Loan
Documents (other than the Security Instruments executed by Original Borrower)
shall be deemed to include the Additional Mortgaged Property.
Section 5.Reaffirmation and Consent. Original Borrower hereby reaffirms its
obligations pursuant to the Master Agreement and consents to the terms hereof.
Section 6.Schedule 1 to the Master Agreement. Schedule 1 to the Master Agreement
is hereby amended to add the following definition in appropriate alphabetical
order:
“Shell Borrower” means individually and collectively, (i) ARHC KB Borrower 1,
LLC, (ii) ARHC KB Borrower 2, LLC, (iii) ARHC KB Borrower 3, LLC, (iv) ARHC KB
Borrower 4, LLC, (v) ARHC KB Borrower 5, LLC, (vi) ARHC KB Borrower 6, LLC,
(vii) ARHC KB Borrower 7, LLC, (viii) ARHC KB Borrower 8, LLC, (ix) ARHC KB
Borrower 9, LLC, (x) ARHC KB Borrower 10, LLC, (xi) ARHC KB Borrower 11, LLC,
(xii) ARHC KB Borrower 12, LLC, (xiii) ARHC KB Borrower


Reaffirmation, Joinder and Second Amendment to Master Credit Facility Agreement
 
2
HTI/KeyBank (Addition of 6)
 
 




--------------------------------------------------------------------------------





13, LLC, (xiv) ARHC KB Borrower 14, LLC and (xv) ARHC KB Borrower 15, LLC, each
a Delaware limited liability company.
Section 7.Summary of Master Terms. Section I of Schedule 2 to the Master
Agreement is hereby deleted in its entirety and replaced with Section I of
Schedule 2 attached hereto.
Section 8.Schedule of Advance Terms. The Schedule of Advance Terms to the Master
Agreement is hereby supplemented with Schedule 3.3 attached hereto.
Section 9.Prepayment Premium Schedule. The Prepayment Premium Schedule to the
Master Agreement is hereby supplemented with Schedule 4.3 attached hereto.
Section 10.Condominium Provisions – Prairie Hills at Cedar Rapids.
(a)    The Additional Mortgaged Property commonly known as Prairie Hills at
Cedar Rapids is subject to a condo regime as established by that certain
Declaration of Submission of Property to Horizontal Property Regime dated
December 29, 2010, as recorded December 30, 2010 in the official records of Linn
County, Iowa.
(b)    Section 6.01(d) of the Master Agreement is hereby deleted in its entirety
and replaced with the following:
(d)    Property Ownership.
Borrower is the sole owner or ground lessee of the Mortgaged Property. If any
Mortgaged Property is a condominium, a legal, valid, and binding declaration
establishing such condominium is in full force and effect, and Borrower has
good, valid, marketable, and indefeasible title in fee to each and every
condominium unit and its appurtenant undivided interest in the applicable common
elements related to each condominium unit subject to such declaration and the
condominium units and their appurtenant interests created by the declaration in
the aggregate comprise the entire integrated structure of which each such unit
is a part.
(c)    The Master Agreement is hereby amended by adding Schedule 20 attached
hereto.
Section 11.Required Replacement Schedule. Schedule 5 to the Master Agreement is
hereby supplemented with Schedule 5.1 attached hereto.
Section 12.Required Repair Schedule. Schedule 6 to the Master Agreement is
hereby supplemented with Schedule 6.1 attached hereto.
Section 13.Ownership Interest Schedule. Schedule 13 to the Master Agreement is
hereby deleted in its entirety and replaced with Schedule 13 attached hereto.
Section 14.Exceptions to Representations and Warranties. Schedule 16 of the
Master Agreement is hereby supplemented with Schedule 16.1 attached hereto.


Reaffirmation, Joinder and Second Amendment to Master Credit Facility Agreement
 
3
HTI/KeyBank (Addition of 6)
 
 




--------------------------------------------------------------------------------





Section 15.Exhibit A. Exhibit A to the Master Agreement is hereby deleted in its
entirety and replaced with Exhibit A attached hereto.
Section 16.Section 11.03(h) (Permitted Transfers) of the Master Agreement. A new
subsection (2) of Section 11.03(h) (Additional Permitted Transfers) of the
Master Agreement is hereby added as follows:
(2)    Acquisition of Multifamily Residential Property by Shell Borrower.
Upon satisfaction of the terms and conditions of Section 2.02(c) (Making
Advances) and Section 2.10(c) (Right to Add Additional Mortgaged Properties As
Collateral) of the Master Agreement in connection with the making of a Future
Advance in connection with the addition of an Additional Mortgaged Property
pursuant to Section 2.02(c) (Making Advances) of the Master Agreement, Shell
Borrower is permitted to (i) acquire, hold, own, lease, and manage a Multifamily
Residential Property (either in fee simple or as tenant under a ground lease
meeting all of the Underwriting and Servicing Requirements) so long as such
Shell Borrower adds such Mortgaged Property to the Collateral Pool as an
Additional Mortgaged Property, and (ii) merge with the entity that owned the
Additional Mortgaged Property immediately prior to Shell Borrower (“Prior
Owner”), so long as such Prior Owner is a Borrower Affiliate and Shell Borrower
is the surviving entity following the completion of the merger.
Section 17.Capitalized Terms. All capitalized terms used in this Amendment which
are not specifically defined herein shall have the respective meanings set forth
in the Master Agreement, as amended hereby.
Section 18.Full Force and Effect. Except as expressly modified by this
Amendment, all terms and conditions of the Master Agreement shall continue in
full force and effect.
Section 19.Counterparts. This Amendment may be executed in counterparts by the
parties hereto, and each such counterpart shall be considered an original and
all such counterparts shall constitute one and the same instrument.
Section 20.Applicable Law. The provisions of Section 15.01 of the Master
Agreement (entitled Choice of Law; Consent to Jurisdiction) and Section 15.02
(Waiver of Jury Trial) are hereby incorporated into this Amendment by this
reference to the fullest extent as if the text of such provisions were set forth
in their entirety herein.
Section 21.Authorization. Borrower represents and warrants that Borrower is duly
authorized to execute and deliver this Amendment and is and will continue to be
duly authorized to perform its obligations under the Master Agreement, as
amended hereby.
Section 22.Compliance with Loan Documents. The representations and warranties
set forth in the Loan Documents executed or assumed by Borrower, as amended
hereby, are true and


Reaffirmation, Joinder and Second Amendment to Master Credit Facility Agreement
 
4
HTI/KeyBank (Addition of 6)
 
 




--------------------------------------------------------------------------------





correct with the same effect as if such representations and warranties had been
made on the date hereof, except for such changes as are specifically permitted
under the Loan Documents and except for the exceptions to representations and
warranties set forth on Schedule 16.1 attached hereto. In addition, Borrower has
complied with and is in compliance with all of its covenants set forth in the
Loan Documents, as amended hereby.
Section 23.No Event of Default. Borrower represents and warrants that, as of the
date hereof, no Event of Default under the Loan Documents executed or assumed by
Borrower, as amended hereby, or event or condition which, with the giving of
notice or the passage of time, or both, would constitute an Event of Default,
has occurred and is continuing.
Section 24.Costs. Borrower agrees to pay all fees and costs (including
attorneys’ fees) incurred by Fannie Mae and Lender in connection with this
Amendment.
Section 25.Continuing Force and Effect of Loan Documents. Except as specifically
modified or amended by the terms of this Amendment, all other terms and
provisions of the Master Agreement and the other Loan Documents are incorporated
by reference herein and in all respects shall continue in full force and effect.
Each Borrower, by execution of this Amendment, hereby reaffirms, assumes and
binds itself to all of the obligations, duties, rights, covenants, terms and
conditions that are contained in the Master Agreement and the other Loan
Documents executed or assumed by it, including Section 15.01 (Choice of Law;
Consent to Jurisdiction), Section 15.02 (Waiver of Jury Trial), Section 15.05
(Counterparts), Section 15.08 (Severability; Entire Agreement; Amendments) and
Section 15.09 (Construction) of the Master Agreement.


[Remainder of Page Intentionally Blank]

IN WITNESS WHEREOF, the parties hereto have signed and delivered this Amendment
under seal (where applicable) or have caused this Amendment to be signed and
delivered under seal (where applicable) by their duly authorized
representatives. Where Applicable Law so provides, the parties hereto intend
that this Amendment shall be deemed to be signed and delivered as a sealed
instrument.
ORIGINAL BORROWER:


ARHC PVVLGKS01, LLC
ARHC APNVLMI01, LLC
ARHC SCKCYMO01, LLC
ARHC LSSMTMO01, LLC,
each a Delaware limited liability company






By:    /s/ Jesse Galloway (SEAL)
Name:    Jesse Galloway
Title:    Authorized Signatory


ADDITIONAL BORROWER:
ARHC MBAGHCA01, LLC
ARHC ALTSPFL01, LLC
ARHC HBTPAFL01, LLC
ARHC JCCRKGA01, LLC
ARHC PHCRPIA01, LLC
ARHC ARCLRMI01, LLC
ARHC KB BORROWER 1, LLC
ARHC KB BORROWER 2, LLC
ARHC KB BORROWER 3, LLC
ARHC KB BORROWER 4, LLC
ARHC KB BORROWER 5, LLC
ARHC KB BORROWER 6, LLC
ARHC KB BORROWER 7, LLC
ARHC KB BORROWER 8, LLC
ARHC KB BORROWER 9, LLC
ARHC KB BORROWER 10, LLC
ARHC KB BORROWER 11, LLC
ARHC KB BORROWER 12, LLC
ARHC KB BORROWER 13, LLC
ARHC KB BORROWER 14, LLC
ARHC KB BORROWER 15, LLC,
each a Delaware limited liability company






By:    /s/ Jesse Galloway (SEAL)
Name:    Jesse Galloway
Title:    Authorized Signatory
[Signatures continue on following page]


LENDER:


KEYBANK NATIONAL ASSOCIATION, a national banking association






By:    /s/ Sharon D. Callahan (SEAL)
Name:    Sharon D. Callahan
Title:    Vice President


[Signatures continue on following page]
FANNIE MAE:
FANNIE MAE






By:    /s/ Michael W. Dick (SEAL)
Name:    Michael W. Dick
Title:    Assistant Vice President





SCHEDULE I


ORIGINAL BORROWER


ARHC PVVLGKS01, LLC, a Delaware limited liability company
ARHC APNVLMI01, LLC, a Delaware limited liability company
ARHC SCKCYMO01, LLC, a Delaware limited liability company
ARHC LSSMTMO01, LLC, a Delaware limited liability company









SCHEDULE II


ADDITIONAL BORROWER


ARHC MBAGHCA01, LLC, a Delaware limited liability company
ARHC ALTSPFL01, LLC, a Delaware limited liability company
ARHC HBTPAFL01, LLC, a Delaware limited liability company
ARHC JCCRKGA01, LLC, a Delaware limited liability company
ARHC PHCRPIA01, LLC, a Delaware limited liability company
ARHC ARCLRMI01, LLC, a Delaware limited liability company
ARHC KB BORROWER 1, LLC, a Delaware limited liability company
ARHC KB BORROWER 2, LLC, a Delaware limited liability company
ARHC KB BORROWER 3, LLC, a Delaware limited liability company
ARHC KB BORROWER 4, LLC, a Delaware limited liability company
ARHC KB BORROWER 5, LLC, a Delaware limited liability company
ARHC KB BORROWER 6, LLC, a Delaware limited liability company
ARHC KB BORROWER 7, LLC, a Delaware limited liability company
ARHC KB BORROWER 8, LLC, a Delaware limited liability company
ARHC KB BORROWER 9, LLC, a Delaware limited liability company
ARHC KB BORROWER 10, LLC, a Delaware limited liability company
ARHC KB BORROWER 11, LLC, a Delaware limited liability company
ARHC KB BORROWER 12, LLC, a Delaware limited liability company
ARHC KB BORROWER 13, LLC, a Delaware limited liability company
ARHC KB BORROWER 14, LLC, a Delaware limited liability company
ARHC KB BORROWER 15, LLC, a Delaware limited liability company



SCHEDULE III


ADDITIONAL MORTGAGED PROPERTY
PROPERTY
LOCATION
Meadowbrook Senior Living at Agoura Hills
5217 Cheseboro Road, Agoura Hills, Los Angeles County, CA 91301
Allegro Tarpon Springs
1755 East Lake Road South, Tarpon Springs, Pinellas County, FL 34688
The Estate at Hyde Park
2301 West Palm Drive, Tampa, Hillsborough County, FL 33629
Addington Place of Johns Creek
5050 Kimball Bridge Road, Johns Creek, Fulton County, GA 30005
Prairie Hills at Cedar Rapids
2903 F Avenue NW, Cedar Rapids, Linn County, IA 52405
Autumn Ridge of Clarkston
5700 Water Tower Place, Clarkston, Oakland County, MI 48346










SCHEDULE 2 (SECTION I) TO
MASTER CREDIT FACILITY AGREEMENT
Summary of Master Terms



I. GENERAL PARTY AND MULTIFAMILY PROJECT INFORMATION
Borrower
(a)    ARHC LSSMTMO01, LLC
(b)    ARHC PVVLGKS01, LLC
(c)    ARHC SCKCYMO01, LLC
(d)    ARHC APNVLMI01, LLC
(e)    ARHC MBAGHCA01, LLC
(f)    ARHC ALTSPFL01, LLC
(g)    ARHC HBTPAFL01, LLC
(h)    ARHC JCCRKGA01, LLC
(i)    ARHC PHCRPIA01, LLC
(j)    ARHC ARCLRMI01, LLC
(k)    ARHC KB BORROWER 1, LLC
(l)    ARHC KB BORROWER 2, LLC
(m)    ARHC KB BORROWER 3, LLC
(n)    ARHC KB BORROWER 4, LLC
(o)    ARHC KB BORROWER 5, LLC
(p)    ARHC KB BORROWER 6, LLC
(q)    ARHC KB BORROWER 7, LLC
(r)    ARHC KB BORROWER 8, LLC
(s)    ARHC KB BORROWER 9, LLC
(t)    ARHC KB BORROWER 10, LLC
(u)    ARHC KB BORROWER 11, LLC
(v)    ARHC KB BORROWER 12, LLC
(w)    ARHC KB BORROWER 13, LLC
(x)    ARHC KB BORROWER 14, LLC
(y)    ARHC KB BORROWER 15, LLC
Lender
KeyBank National Association
Key Principal
Healthcare Trust Operating Partnership, L.P. (f/k/a American Realty Capital
Healthcare Trust II Operating Partnership, L.P.) and Healthcare Trust, Inc.
(f/k/a American Realty Capital Healthcare Trust II, Inc.)
Guarantor
Healthcare Trust Operating Partnership, L.P.
Multifamily Project
(a)    Sunnybrook of Prairie Village
(b)    Addington Place
(c)    Sunnybrook of Shoal Creek
(d)    Sunnybrook of Lee’s Summit
(e)    Meadowbrook Senior Living at Agoura Hills
(f)    Allegro Tarpon Springs
(g)    The Estate at Hyde Park
(h)    Addington Place of Johns Creek
(i)    Prairie Hills at Cedar Rapids
(j)    Autumn Ridge of Clarkston
Type of Property
As shown on the SASA for each Mortgaged Property
Seniors Housing Facility Licensing Designation
As shown on the SASA for each Mortgaged Property
HIPAA Covered Entity
Addington Place of Lee’s Summit
Borrower Yes No
Operator Yes No
Manager Yes No


Addington Place of Prairie Village
Borrower Yes No
Operator Yes No
Manager Yes No


Addington Place of Shoal Creek
Borrower Yes No
Operator Yes No
Manager Yes No


Addington Place of Northville
Borrower Yes No
Operator Yes No
Manager Yes No


Meadowbrook Senior Living at Agoura Hills
Borrower Yes No
Operator Yes No
Manager Yes No


Allegro Tarpon Springs
Borrower Yes No
Operator Yes No
Manager Yes No


The Estate at Hyde Park
Borrower Yes No
Operator Yes No
Manager Yes No


Addington Place of Johns Creek
Borrower Yes No
Operator Yes No
Manager Yes No


Prairie Hills at Cedar Rapids
Borrower Yes No
Operator Yes No
Manager Yes No


Autumn Ridge of Clarkston
Borrower Yes No
Operator Yes No
Manager Yes No


Medicaid Participant
Addington Place of Lee’s Summit
Borrower Yes No
Operator Yes No
Manager Yes No




Addington Place of Prairie Village
Borrower Yes No
Operator Yes No
Manager Yes No


Addington Place of Shoal Creek
Borrower Yes No
Operator Yes No
Manager Yes No


Addington Place of Northville
Borrower Yes No
Operator Yes No
Manager Yes No


Meadowbrook Senior Living at Agoura Hills
Borrower Yes No
Operator Yes No
Manager Yes No


Allegro Tarpon Springs
Borrower Yes No
Operator Yes No
Manager Yes No


The Estate at Hyde Park
Borrower Yes No
Operator Yes No
Manager Yes No




Addington Place of Johns Creek
Borrower Yes No
Operator Yes No
Manager Yes No


Prairie Hills at Cedar Rapids
Borrower Yes No
Operator Yes No
Manager Yes No


Autumn Ridge of Clarkston
Borrower Yes No
Operator Yes No
Manager Yes No


Property Operator(s)
Addington Place of Lee’s Summit 
Operator ARHC LSSMTMO01 TRS, LLC
Manager Cedarhurst Living, LLC


Addington Place of Prairie Village 
Operator ARHC PVVLGKS01 TRS, LLC
Manager Cedarhurst Living, LLC


Addington Place of Shoal Creek 
Operator ARHC SCKCYMO01 TRS, LLC
Manager Cedarhurst Living, LLC


Addington Place of Northville
Operator ARHC APNVLMI01 TRS, LLC
Manager Homestead Management Group, LLC


Meadowbrook Senior Living at Agoura Hills
Operator ARHC MBAGHCA01 TRS, LLC
Manager Integral Senior Living Management, LLC


Allegro Tarpon Springs
Operator ARHC ALTSPFL01 TRS, LLC
Manager Love Management Company, LLC (d/b/a Allegro Management Company)


The Estate at Hyde Park
Operator ARHC HBTPAFL01 TRS, LLC
Manager SLH Tampa Bay Manager, LLC


Addington Place of Johns Creek
Operator ARHC JCCRKGA01 TRS, LLC
Manager Symerica Senior Living Limited Partnership


Prairie Hills at Cedar Rapids
Operator ARHC PHCRPIA01 TRS, LLC
Manager Symerica Senior Living Limited Partnership


Autumn Ridge of Clarkston
Operator ARHC ARCLRMI01 TRS, LLC
Manager Homestead Management Group LLC


Affiliated Property Operator(s)
   Yes – All Operators listed above are Affiliated Property Operator(s)
   No
Maximum Permitted Equipment Financing
Two percent (2%) of the Outstanding Advance Amount.
ADDRESSES
Borrower’s General Business Address
c/o Healthcare Trust, Inc.
405 Park Avenue
New York, NY 10022
Attention: W. Todd Jensen
Email: tjensen@ar-global.com


Borrower’s Notice Address
c/o Healthcare Trust, Inc.
405 Park Avenue
New York, NY 10022
Attention: W. Todd Jensen
Email: tjensen@ar-global.com


With a copy to:


c/o Healthcare Trust, Inc.
405 Park Avenue
New York, New York 10022
Attention: Jeremy Eichel
Email: JEichel@ar-global.com


and to


Katten Muchin Rosenman LLP
2900 K Street NW, North Tower - Suite 200
Washington, DC 20007-5118
Attention: Jeffrey S. Scharff
Email: jeff.scharff@kattenlaw.com


Multifamily Project Address
(a)    Sunnybrook of Prairie Village
2700 Somerset Drive, Prairie Village, Johnson County, KS 66206
(b)    Addington Place
42010 West Seven Mile Road, Northville, Wayne County, MI 48167
(c)    Sunnybrook of Shoal Creek
9601 North Tullis Drive, Kansas City, Clay County, MO 64157
(d)    Sunnybrook of Lee’s Summit
2160 SE Blue Parkway, Lee’s Summit, Jackson County, MO 64063
(e)    Meadowbrook Senior Living at Agoura Hills
5217 Cheseboro Road, Agoura Hills, Los Angeles County, CA 91301
(f)    Allegro Tarpon Springs
1755 East Lake Road South, Tarpon Springs, Pinellas County, FL 34688
(g)    The Estate at Hyde Park
2301 West Palm Drive, Tampa, Hillsborough County, FL 33629
(h)    Addington Place of Johns Creek
5050 Kimball Bridge Road, Johns Creek, Fulton County, GA 30005
(i)    Prairie Hills at Cedar Rapids
2903 F Avenue NW, Cedar Rapids, Linn County, IA 52405
(j)    Autumn Ridge of Clarkston
5700 Water Tower Place, Clarkston, Oakland County, MI 48346
Key Principal’s General Business Address
c/o Healthcare Trust, Inc.
405 Park Avenue
New York, NY 10022
Attention: W. Todd Jensen
Email: tjensen@ar-global.com


Key Principal’s Notice Address
c/o Healthcare Trust, Inc.
405 Park Avenue
New York, NY 10022
Attention: W. Todd Jensen
Email: tjensen@ar-global.com


With a copy to:


c/o Healthcare Trust, Inc.
405 Park Avenue
New York, New York 10022
Attention: Jeremy Eichel
Email: JEichel@ar-global.com


and to


Katten Muchin Rosenman LLP
2900 K Street NW, North Tower - Suite 200
Washington, DC 20007-5118
Attention: Jeffrey S. Scharff
Email: jeff.scharff@kattenlaw.com


Guarantor’s General Business Address
c/o Healthcare Trust, Inc.
405 Park Avenue
New York, NY 10022
Attention: W. Todd Jensen
Email: tjensen@ar-global.com


Guarantor’s Notice Address
c/o Healthcare Trust, Inc.
405 Park Avenue
New York, NY 10022
Attention: W. Todd Jensen
Email: tjensen@ar-global.com


With a copy to:


c/o Healthcare Trust, Inc.
405 Park Avenue
New York, New York 10022
Attention: Jeremy Eichel
Email: JEichel@ar-global.com


and to




Katten Muchin Rosenman LLP
2900 K Street NW, North Tower - Suite 200
Washington, DC 20007-5118
Attention: Jeffrey S. Scharff
Email: jeff.scharff@kattenlaw.com


Lender’s General Business Address
c/o KeyBank Real Estate Capital – Servicing Dept.
11501 Outlook Street, Suite #300
Overland Park, Kansas 66211
Mailcode: KS-01-11-0501
Attn: Servicing Manager


Lender’s Notice Address
c/o KeyBank Real Estate Capital – Servicing Dept.
11501 Outlook Street, Suite #300
Overland Park, Kansas 66211
Mailcode: KS-01-11-0501
Attn: Servicing Manager
Gina_Sullivan@keybank.com


Lender’s Payment Address
KeyBank Real Estate Capital
P.O. Box 145404
Cincinnati, OH 45250


Manager’s General Business Address
Addington Place of Prairie Village, Addington Place of Shoal Creek and Addington
Place of Lee’s Summit


Cedarhurst Living, LLC
c/o Joshua Stevens
120 South Central Avenue, Suite 725
Clayton, Missouri 63105


Addington Place and Autumn Ridge of Clarkston


Homestead Management Group LLC
c/o Homestead Management
21800 Haggerty Rd. #205
Northville, MI 48167


Allegro Tarpon Springs


Allegro Management Company
212 South Central Avenue, Suite 301
St. Louis, MO 63105
Attention: CFO
mailto:rkarn@allegroliving.com


The Estate at Hyde Park


SLH Tampa Bay Manager, LLC
303 E. Wacker Drive, Suite 2400
Chicago, IL 60601
Attention: Stephen J. Levy


Meadowbrook Senior Living at Agoura Hills


Integral Senior Living Management, LLC
2333 State Street, Suite 300
Carlsbad, California 92008
Attention: Tracee DeGrande


Addington Place of Johns Creek and Prairie Hills at Cedar Rapids


Symerica Senior Living Limited Partnership
2189 Cleveland Street, Suite 235
Clearwater, Florida 33765
Attention: Lisa Brush


Manager’s Notice Address
Addington Place of Prairie Village, Addington Place of Shoal Creek and Addington
Place of Lee’s Summit


Cedarhurst Living, LLC
c/o Joshua Stevens
120 South Central Avenue, Suite 725
Clayton, Missouri 63105
Email: jstevens@cedarhurstliving.com


Addington Place and Autumn Ridge of Clarkston


Homestead Management Group LLC
c/o Homestead Management
21800 Haggerty Rd. #205
Northville, MI 48167
Email: carlsimcox@gmail.com


Allegro Tarpon Springs


Allegro Management Company
212 South Central Avenue, Suite 301
St. Louis, MO 63105
Attention: CFO
Email: rkarn@allegroliving.com


With copy to:


Theresa Marie Kenney, Esq., B.C.S.
Duss, Kenney, Safer, Hampton & Joos, P.A.
4348 Southpoint Boulevard, Suite 101
Jacksonville, Florida 32216
Email: Tkenney@jaxfirm.com


The Estate at Hyde Park


SLH Tampa Bay Manager, LLC
303 E. Wacker Drive, Suite 2400
Chicago, IL 60601
Attention: Stephen J. Levy


Meadowbrook Senior Living at Agoura Hills


Integral Senior Living Management, LLC
2333 State Street, Suite 300
Carlsbad, California 92008
Attention: Tracee DeGrande


Addington Place of Johns Creek and Prairie Hills at Cedar Rapids


Symerica Senior Living Limited Partnership
2189 Cleveland Street, Suite 235
Clearwater, Florida 33765
Attention: Lisa Brush
Email: lbrush@symphonyseniorliving.com


Operator’s General Business Address
c/o Healthcare Trust, Inc.
405 Park Avenue
New York, NY 10022
Attention: W. Todd Jensen
Email: tjensen@ar-global.com
Operator’s Notice Address
c/o Healthcare Trust, Inc.
405 Park Avenue
New York, NY 10022
Attention: W. Todd Jensen
Email: tjensen@ar-global.com


With a copy to:


c/o Healthcare Trust, Inc.
405 Park Avenue
New York, New York 10022
Attention: Jeremy Eichel
Email: JEichel@ar-global.com


and to


Katten Muchin Rosenman LLP
2900 K Street NW, North Tower - Suite 200
Washington, DC 20007-5118
Attention: Jeffrey S. Scharff
Email: jeff.scharff@kattenlaw.com


Sublessee’s General Business Address
N/A
Sublessee’s Notice Address
N/A




INITIAL PAGE TO SCHEDULE 2 (SECTION I) TO
MASTER CREDIT FACILITY AGREEMENT
Summary of Master Terms
__________________________
Borrower Initials





SCHEDULE 3.3 TO
MASTER CREDIT FACILITY AGREEMENT
Schedule of Advance Terms
III. INFORMATION FOR $84,031,000 VARIABLE ADVANCE MADE
OCTOBER 26, 2017
Adjustable Rate
Until the first Rate Change Date, the Initial Adjustable Rate, and from and
after each Rate Change Date following the first Rate Change Date until the next
Rate Change Date, a per annum interest rate that is the sum of (i) the Current
Index, and (ii) the Margin, which sum is then rounded to the nearest three (3)
decimal places; provided, however, that the Adjustable Rate shall never be less
than the Margin.
Advance Amount
$84,031,000
Advance Term
108 months.
Advance Year
The period beginning on the Effective Date and ending on the last day of
October, 2018, and each successive twelve (12) month period thereafter.
Amortization Type
   Amortizing
   Full Term Interest Only
   Partial Interest Only
Current Index
The published Index that is effective on the Business Day immediately preceding
the applicable Rate Change Date.
Effective Date
October 26, 2017
First Payment Date
The first day of December, 2017.
First Principal and Interest Payment Date
The first day of December, 2022.
Fixed Monthly Principal Component
$106,061.04
Fixed Rate Amortization Factor
4.50% per annum
Index
One Month LIBOR
Initial Adjustable Rate
3.648% per annum.
Initial Monthly Debt Service Payment
$255,454.24
Interest Accrual Method
Actual/360 (computed on the basis of a three hundred sixty (360) day year and
the actual number of calendar days during the applicable month, calculated by
multiplying the unpaid principal balance of the Advance by the Interest Rate,
dividing the product by three hundred sixty (360), and multiplying the quotient
obtained by the actual number of days elapsed in the applicable month).
Interest Only Term
60 months.
Interest Rate Type
Structured ARM
Last Interest Only Payment Date
The first day of November, 2022.
Margin
2.410%
Maturity Date
The first day of November, 2026, or any later date to which the Maturity Date
may be extended (if at all) pursuant to this Master Agreement in connection with
an election by Borrower to convert the Interest Rate on the Advance to a fixed
rate pursuant to the terms of this Master Agreement, or any earlier date on
which the unpaid principal balance of the Advance becomes due and payable by
acceleration or otherwise.
Monthly Debt Service Payment
(i) for the First Payment Date, the Initial Monthly Debt Service Payment;
(ii) for each Payment Date thereafter through and including the Last Interest
Only Payment Date, the amount obtained by multiplying the unpaid principal
balance of the Advance by the Adjustable Rate, dividing the product by three
hundred sixty (360), and multiplying the quotient by the actual number of days
elapsed in the applicable month;
(iii) for the First Principal and Interest Payment Date and each Payment Date
thereafter until the Advance is fully paid, an amount equal to the sum of:
(1) the Fixed Monthly Principal Component; plus
(2) an interest payment equal to the amount obtained by multiplying the unpaid
principal balance of the Advance by the Adjustable Rate, dividing the product by
three hundred sixty (360), and multiplying the quotient by the actual number of
days elapsed in the applicable month.
Payment Change Date
The first (1st) day of the month following each Rate Change Date until the
Advance is fully paid.
Prepayment Lockout Period
The first (1st) Advance Year of the term of the Advance.
Rate Change Date
The First Payment Date and the first (1st) day of each month thereafter until
the Advance is fully paid.
Remaining Amortization Period
As of the First Principal and Interest Payment Date and each Payment Date
thereafter, the Amortization Period minus the number of scheduled principal and
interest Monthly Debt Service Payments that have elapsed since the Effective
Date.



IV. YIELD MAINTENANCE/PREPAYMENT PREMIUM INFORMATION
Prepayment Premium Term
The period beginning on the Effective Date and ending on the last calendar day
of the fourth (4th) month prior to the month in which the Maturity Date occurs.



[Remainder of Page Intentionally Blank]

INITIAL PAGE TO SCHEDULE 3.3 TO
MASTER CREDIT FACILITY AGREEMENT
Schedule of Advance Terms


____________________
Borrower Initials



SCHEDULE 4.3 TO
MASTER CREDIT FACILITY AGREEMENT
Prepayment Premium Schedule
(1% Prepayment Premium – ARM, SARM)
1.Defined Terms.
All capitalized terms used but not defined in this Prepayment Premium Schedule
shall have the meanings assigned to them in the Master Agreement.
2.Prepayment Premium.
(a)    Any Prepayment Premium payable under Section 2.04 (Prepayment; Prepayment
Lockout; Prepayment Premium) of the Master Agreement shall be equal to the
following percentage of the amount of principal being prepaid at the time of
such prepayment, acceleration or application:
Prepayment Lockout Period
5.00%
Second Loan Year, and each Loan Year thereafter
1.00%

(b)    Notwithstanding the provisions of Section 2.04 (Prepayment; Prepayment
Lockout; Prepayment Premium) of the Master Agreement or anything to the contrary
in this Prepayment Premium Schedule, no Prepayment Premium shall be payable with
respect to any prepayment made on or after the last calendar day of the
fourth (4th) month prior to the month in which the Maturity Date occurs.
[Remainder of Page Intentionally Blank]





INITIAL PAGE TO SCHEDULE 4.3 TO
MASTER CREDIT FACILITY AGREEMENT
Prepayment Premium Schedule


____________________
Borrower Initials



SCHEDULE 5.1 TO
MASTER CREDIT FACILITY AGREEMENT
Required Replacement Schedule
Mortgaged Property Name:    Addington Place of Johns Creek
 
 
Per Unit
Initial Deposit
$0
$0
 
 
 
Monthly Deposit
$1,475
$25



Mortgaged Property Name:    Allegro Tarpon Springs
 
 
Per Unit
Initial Deposit
$120,516
$1,309.96
 
 
 
Monthly Deposit
$2,300
$25



Mortgaged Property Name:    Autumn Ridge of Clarkston
 
 
Per Unit
Initial Deposit
$162,200
$1,622
 
 
 
Monthly Deposit
$2,500
$25



Mortgaged Property Name:    Estate at Hyde Park
 
 
Per Unit
Initial Deposit
$40,608
$588.52
 
 
 
Monthly Deposit
$1,725
$25



Mortgaged Property Name:    Meadowbrook at Agoura Hills
 
 
Per Unit
Initial Deposit
$29,032
$186.10
 
 
 
Monthly Deposit
$3,900
$25



Mortgaged Property Name:    Prairie Hills at Cedar Rapids
 
 
Per Unit
Initial Deposit
$43,271
$961.58
 
 
 
Monthly Deposit
$1,125
$25




ex104518512602v7htike_image1.gif [ex104518512602v7htike_image1.gif]




ex104518512602v7htike_image2.gif [ex104518512602v7htike_image2.gif]
ex104518512602v7htike_image3.gif [ex104518512602v7htike_image3.gif]


ex104518512602v7htike_image4.gif [ex104518512602v7htike_image4.gif]


ex104518512602v7htike_image5.gif [ex104518512602v7htike_image5.gif]


ex104518512602v7htike_image6.gif [ex104518512602v7htike_image6.gif]


[Remainder of Page Intentionally Blank]



INITIAL PAGE TO SCHEDULE 5.1 TO
MASTER CREDIT FACILITY AGREEMENT
Required Replacement Schedule


____________________
Borrower Initials





SCHEDULE 6.1 TO
MASTER CREDIT FACILITY AGREEMENT
Required Repair Schedule


Mortgaged Property Name: Meadowbrook at Agoura Hills
Required Repair Schedule 
Repair Description
Estimated Cost
Maximum Repair Escrow (125%)
Completion Date
None


$0.00


 
 
 
 
 
 
 
 
 
 
Total Repairs
 


$0.00




 
 
 
 
 
 
 
Total Repairs Escrow
 
 
 
 

Mortgaged Property Name: Allegro Tarpon Springs
Required Repair Schedule 
Repair Description
Estimated Cost
Maximum Repair Escrow (125%)
Completion Date
None


$0.00


 
 
 
 
 
 
 
 
 
 
Total Repairs
 


$0.00




 
 
 
 
 
 
 
Total Repairs Escrow
 
 
 
 





Mortgaged Property Name: The Estate at Hyde Park
Required Repair Schedule 
Repair Description
Estimated Cost
Maximum Repair Escrow (125%)
Completion Date
None


$0.00


 
 
 
 
 
 
 
 
 
 
Total Repairs
 


$0.00




 
 
 
 
 
 
 
Total Repairs Escrow
 
 
 
 

Mortgaged Property Name: Addington Place of Johns Creek
Required Repair Schedule 
Repair Description
Estimated Cost
Maximum Repair Escrow (125%)
Completion Date
None


$0.00


 
 
 
 
 
 
 
 
 
 
Total Repairs
 


$0.00




 
 
 
 
 
 
 
Total Repairs Escrow
 
 
 
 





Mortgaged Property Name: Prairie Hills at Cedar Rapids
Required Repair Schedule 
Repair Description
Estimated Cost
Maximum Repair Escrow (125%)
Completion Date
None


$0.00


 
 
 
 
 
 
 
 
 
 
Total Repairs
 


$0.00




 
 
 
 
 
 
 
Total Repairs Escrow
 
 
 
 

Mortgaged Property Name: Autumn Ridge of Clarkson
Required Repair Schedule 
Repair Description
Estimated Cost
Maximum Repair Escrow (125%)
Completion Date
None


$0.00


 
 
 
 
 
 
 
 
 
 
Total Repairs
 


$0.00




 
 
 
 
 
 
 
Total Repairs Escrow
 
 
 
 










INITIAL PAGE TO SCHEDULE 6.1 TO
MASTER CREDIT FACILITY AGREEMENT
Required Repair Schedule


____________________
Borrower Initials



SCHEDULE 13 TO
MASTER CREDIT FACILITY AGREEMENT
Ownership Interests Schedule
ex104518512602v7htike_image7.gif [ex104518512602v7htike_image7.gif]




ex104518512602v7htike_image8.gif [ex104518512602v7htike_image8.gif]


ex104518512602v7htike_image9.gif [ex104518512602v7htike_image9.gif]


ex104518512602v7htik_image10.gif [ex104518512602v7htik_image10.gif]



INITIAL PAGE TO SCHEDULE 13 TO
MASTER CREDIT FACILITY AGREEMENT
Ownership Interest Schedule
 
____________________
Borrower Initials






SCHEDULE 16.1 TO
MASTER CREDIT FACILITY AGREEMENT
Exceptions to Representations and Warranties and Exceptions to Covenants
1.Section 4.01(f) (Effect of Master Agreement on Financial Condition) and
Section 4.01(i) (No Bankruptcies or Judgments). Until such time as a Multifamily
Residential Property meeting all of the Underwriting and Servicing Requirements
is acquired by such Shell Borrower and concurrently added to the Collateral Pool
in connection with a Future Advance made subject to and in accordance with the
terms of the Master Agreement, such Shell Borrower will be rendered Insolvent by
the transactions contemplated by the provisions of the Master Agreement and
other Loan Documents and such Shell Borrower will not have sufficient working
capital to pay all of such Shell Borrower’s outstanding debts as they come due,
including all Debt Service Amounts.





INITIAL PAGE TO SCHEDULE 16.1 TO
MASTER CREDIT FACILITY AGREEMENT
Exceptions to Representations and Warranties and Exceptions to Covenants




____________________
Borrower Initials




SCHEDULE 20 TO
MASTER CREDIT FACILITY AGREEMENT
Condominium Provisions
(Prairie Hills at Cedar Rapids)
The foregoing Master Agreement is hereby modified as follows:
1.Capitalized terms used and not specifically defined herein have the meanings
given to such terms in the Master Agreement.
2.The Definitions Schedule is hereby amended by adding the following new
definitions in the appropriate alphabetical order:
“Condominium” has the meaning set forth in the Security Instrument securing the
Mortgaged Property commonly known as Prairie Hills at Cedar Rapids (the “Prairie
Hills Security Instrument”).
“Condominium Act” has the meaning set forth in the Prairie Hills Security
Instrument.
“Condominium Documents” has the meaning set forth in the Prairie Hills Security
Instrument.
3.Section 14.01(a) (Events of Default – Automatic Events of Default) of the
Master Agreement is hereby amended by adding the following provision to the end
thereof:
(22)    Borrower (A) terminates or revokes or attempts to terminate or revoke
the appointment of Lender as Borrower’s proxy or attorney-in-fact either
permanently or as to any election in the Condominium Act or Condominium
Documents, or (B) modifies or attempts to modify the terms of the Condominium
Documents without the prior written consent of Lender.
4.Section 14.03(c) (Appointment of Lender as Attorney-in-Fact) of the Master
Agreement is hereby amended by adding the following provision to the end
thereof:
(15)    perform all of the obligations and exercise all of the rights and powers
of Borrower under the Condominium Documents.
5.The following article is hereby added to the Master Agreement as Article 16
(Condominium Provisions):
ARTICLE 16 - CONDOMINIUM PROVISIONS
Section 16.01    Representations and Warranties.
The representations and warranties made by Borrower to Lender in this Section
16.01 (Condominium Provisions – Representations and Warranties) are made as of
the Effective Date of the Addition of the Mortgaged Property commonly known as
Prairie Hills at Cedar Rapids to the Collateral Pool.
(a)    The Mortgaged Property commonly known as Prairie Hills at Cedar Rapids is
a Condominium and constitutes all of the condominium units and all of the common
elements comprising the Condominium as set forth in the Condominium Documents.
(b)    None of the condominium units and no portion of the common elements
comprising the Condominium have been sold, conveyed or encumbered or are subject
to any agreement to sell, convey or encumber.
Section 16.02    Covenants.
(a)    Condominium Assessments.
Notwithstanding Borrower’s payment of annual assessments or special assessments
levied under the terms of the Condominium Documents to provide any repairs to or
maintenance of any of the common elements, Borrower shall deposit any Initial
Replacement Reserve Deposit, Repairs Deposit and Monthly Replacement Reserve
Deposit required pursuant to the terms of this Master Agreement.
(b)    Insurance.
Borrower shall maintain insurance in accordance with Lender’s guidelines on all
of the Mortgaged Property commonly known as Prairie Hills at Cedar Rapids,
including any common areas.
(c)    Indemnification.
Borrower agrees to indemnify and hold Lender harmless from and against any and
all losses, costs, liabilities, or damages (including reasonable attorneys’ fees
and disbursements) arising out of (1) the failure of Borrower to comply with any
state or local law, ordinance, statute, rule, or regulation by any Governmental
Authority covering the Condominium, (2) any claim of any unit owner or tenant of
any unit owner as a result of any violation, breach, misrepresentation, fraud,
act, or omission of any obligation of Borrower as set forth in the Condominium
Documents, or (3) the performance by Lender of any of the rights and powers of
Borrower under the Condominium Documents, provided that Borrower shall have no
indemnity obligation if such losses, costs, liabilities, or damages arise as a
result of the willful misconduct or gross negligence of Lender, Lender’s agents,
employees or representatives as determined by a court of competent jurisdiction
pursuant to a final non-appealable court order.
(d)    Power of Attorney.
Borrower acknowledges and consents to the exercise by Lender of the power of
attorney and proxy granted by Borrower to Lender with respect to rights of
Borrower in connection with the Condominium.
[Remainder of Page Intentionally Blank]



INITIAL PAGE TO SCHEDULE 20 TO
MASTER CREDIT FACILITY AGREEMENT
Condominium Provisions
(Prairie Hills at Cedar Rapids)
__________________________
Borrower Initials



EXHIBIT A TO MASTER CREDIT FACILITY AGREEMENT
SCHEDULE OF MORTGAGED PROPERTIES
AND VALUATIONS
(Seniors Housing)
PROPERTY
LOCATION
OWNER
INITIAL VALUATION
INITIAL ALLOCABLE FACILITY AMOUNT
Sunnybrook of Prairie Village
2700 Somerset Drive, Prairie Village, Johnson County, KS 66206
ARHC PVVLGKS01, LLC, a Delaware limited liability company
$25,640,000
$10,000,000
Addington Place
42010 West Seven Mile Road, Northville, Wayne County, MI 48167
ARHC APNVLMI01, LLC, a Delaware limited liability company
$23,000,000
$5,000,000
Sunnybrook of Shoal Creek
9601 North Tullis Drive, Kansas City, Clay County, MO 64157
ARHC SCKCYMO01, LLC, a Delaware limited liability company
$23,180,000
$5,000,000
Sunnybrook of Lee’s Summit
2160 SE Blue Parkway, Lee’s Summit, Jackson County, MO 64063
ARHC LSSMTMO01, LLC, a Delaware limited liability company
$29,750,000
$10,000,000
Meadowbrook Senior Living at Agoura Hills
5217 Cheseboro Road, Agoura Hills, Los Angeles County, CA 91301
ARHC MBAGHCA01, LLC, a Delaware limited liability company
$33,631,490
$19,167,000
Allegro Tarpon Springs
1755 East Lake Road South, Tarpon Springs, Pinellas County, FL 34688
ARHC ALTSPFL01, LLC, a Delaware limited liability company
$18,390,000
$7,350,000
The Estate at Hyde Park
2301 West Palm Drive, Tampa, Hillsborough County, FL 33629
ARHC HBTPAFL01, LLC, a Delaware limited liability company
$29,850,000
$20,116,000
Addington Place of Johns Creek
5050 Kimball Bridge Road, Johns Creek, Fulton County, GA 30005
ARHC JCCRKGA01, LLC, a Delaware limited liability company
$17,430,000
$10,139,000
Prairie Hills at Cedar Rapids
2903 F Avenue NW, Cedar Rapids, Linn County, IA 52405
ARHC PHCRPIA01, LLC, a Delaware limited liability company
$12,630,000
$8,014,000
Autumn Ridge of Clarkston
5700 Water Tower Place, Clarkston, Oakland County, MI 48346
ARHC ARCLRMI01, LLC, a Delaware limited liability company
$25,660,000
$19,245,000





Reaffirmation, Joinder and Second Amendment to Master Credit Facility Agreement
 
5
HTI/KeyBank (Addition of 6)
 
 


